PER CURIAM.
The order under review, which clarified the trial court’s intention that the wife “should pay for all of the children’s expenses, including private school and camp” out of the child support award set forth in the final judgment of dissolution, is affirmed without prejudice to the wife seeking an increase in the amount of child support on the ground that the amount allocated for private school and camp at the time of the final judgment is insufficient to meet the present cost of those items.
Affirmed.